Citation Nr: 0824581	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran had active service from July 19, 1955 to 
September 24, 1955. 
 
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied the veteran's 
claim of entitlement to service connection for a right knee 
disability. 
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2004 and January 2006 for 
further development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

The veteran was discharged from service for a right knee 
disability that preexisted service and was not aggravated by 
service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case the decision on appeal was issued prior to the 
enactment of the VCAA, thus no error in the timing of the 
letter exists.  Thereafter, in December 2003, July 2004, and 
April 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes a DD 214, 
a service treatment record, post service treatment records 
and examination reports, and a lay statement.  The Board 
notes that the claims file reflects that the National 
Personnel Records Center (NPRC) advised the RO that the 
veteran's records were possibly fire related.  Thereafter, in 
October 1999, the RO contacted the veteran and requested that 
he submit any service medical records he may have in his 
possession.  The Board further notes, however, that the 
veteran's available records appear to be associated with the 
claims file as a Department of the Army (DA) Form 8-24 dated 
September 24, 1955 denoting a hospital record from the US 
Army Hospital at Fort Dix, New Jersey has been associated 
with the claims file.  Additionally, the Board notes that the 
veteran submitted a VA Form 13055.  The NPRC utilized this 
information to search for morning reports of the veteran's 
unit in order to find corroboration of the veteran's claimed 
injury.  The NPRC responded during October 2006 that no 
morning reports were located pertaining to the veteran's 
right knee.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting release forms, 
identifying treatment providers, providing a lay statement, 
and seeking out opinions from his private providers.  Thus, 
the veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate disability rating or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  
The Board notes that since the veteran served less than 
ninety days, the regulations concerning presumptive 
conditions are not applicable to the instant case.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002). 
 
For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2007); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service);  Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997). 
 
If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
notes that a higher court has clarified the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000). 

In this case, there is no induction examination of record.  
The veteran is, therefore, entitled to the presumption of 
soundness at entry into active service.  The veteran contends 
in a statement dated October 1999 that he fell into a ditch 
during basic training, breaking a bone, ripping cartilage, 
and tearing tendons in his right knee.  The veteran further 
states that he was at the hospital at Fort Dix for 
approximately two weeks and then was medically discharged for 
his injuries.  The veteran contended in a statement dated 
June 2005 that he fell on a rock and cracked his knee bone, 
pulling ligaments.  In multiple statements he reiterated that 
he fell into a ditch, broke bones, ripped cartilage and tore 
tendons.  He further noted in several statements that surgery 
was not an option due to the extensive injury.  In statements 
dated in 1999 and 2000 he reported that his right knee had 
deteriorated over the last 15 years.

First, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case the veteran's DD 214 and a DA Form 8-24 dated 
September 1955 indicate the veteran was discharged for a pre-
existing injury without aggravation.  More specifically, the 
veteran's DD 214 states that his medical disqualification 
existed prior to entry on active service and was not 
aggravated by military service.  The aforementioned DA Form 
8-24 indicates that the veteran's diagnosis was 
osteochondritis dissecans, right knee, requiring no 
specialized treatment.  The record indicates that the injury 
was not incurred in the line of duty and existed prior to 
service entry.  Additionally, the disposition was listed as a 
disability existing prior to entry, discharged for the 
convenience of the government due to the listed diagnosis.  
The name and location of the reporting station was the US 
Army Hospital at Fort Dix, New Jersey.  It was noted that 
there was no time lost for hospitalization or quarters.  

The Board notes that the veteran has submitted two primary 
types of evidence to support his claim, a lay statement and 
statements from private physicians.  The lay statement comes 
from a Mr. P who indicates only that he can support the 
veteran's claim of an injured right knee during basic 
training at Fort Dix, New Jersey.  The person writing the 
statement does not indicate any details surrounding the 
alleged injury.  The author of the lay statement also does 
not indicate if he has first hand knowledge of the alleged 
injury.  For these reasons, the lay statement is of only 
limited probative value.  Dr. A, in a statement dated 
November 1998, and Dr. H, in a statement dated May 2000, 
indicate that the veteran's knee injury dates back to 
service.  Dr. H noted that the veteran suffered multiple 
fractures and ligament injuries culminating in an honorable 
discharge from the service.  Dr. E in April 2000 noted a 
history of a right knee injury in the 1950's.  These opinions 
are not based upon a review of the service records, which 
clearly indicate that the veteran's knee disability pre-
existed service and there was no aggravation of such 
condition, but rather on the veteran's reported history.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998).  Thus, the Board 
finds that the private physician opinions are entitled to 
little probative weight.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993). 

Based on the evidence, there is clear and unmistakable 
evidence showing that the veteran's right knee 
osteochondritis dissecans existed prior to service.  As to 
whether the condition was aggravated by service, the service 
department found that the condition was not incurred in the 
line of duty and was not aggravated by such.  While the 
veteran reports a severe injury in service resulting in 
broken bones, ripped cartilage, and torn ligaments, such is 
inconsistent with the evidence of record.  First, the Board 
finds it extremely unlikely that the service department would 
conclude an injury causing identifiable bone fractures and of 
such alleged magnitude was a preexisting disorder rather than 
an acute and immediately disabling injury.  Moreover, the 
veteran signed his DD 214 which clearly noted that he was 
medically disqualified for a condition existing prior to 
service and which was not aggravated by service.  Second, the 
veteran reported that the injury was so extensive that 
surgery was not an option, but then reports receiving only 
two weeks of treatment.  Conversely, service records note no 
specialized treatment was provided and that there was no time 
lost.

The Board recognizes that only minimal service records are 
available.  However, the veteran's current contentions, when 
considered in conjunction with those records and the other 
evidence of record, simply do not support the veteran's 
allegations of incurring broken bones, ripped cartilage, and 
torn ligaments in service.  In fact, while significant 
osteoarthritis is noted by medical providers on current x-
rays, none of the medical providers noted evidence of an old 
fracture on such, nor was an old fracture diagnosed.  

All of the post-service evidence provides opinions that his 
currently diagnosed arthritis is related to service based on 
the contention that the veteran suffered from broken bones, 
ripped cartilage, and torn ligaments as a result of a fall in 
service.  However, that contention is inconsistent with the 
available records and with post service records which fail to 
reveal an old fracture.  To suggest that an injury resulting 
in a fracture and torn cartilage and ligaments was so severe 
that surgery was not an opinion, and yet required only 2 
weeks of treatment and was deemed by the service department 
to be a preexisting injury is simply not credible.  Moreover, 
the veteran apparently was willing to accept a medical 
discharge for a preexisting disability without aggravation, a 
disability he now contends is an obvious example of a 
service-related and service-ending injury.  The record as a 
whole simply fails to support the veteran's current 
contention as pertaining to the events leading to his 
discharge approximately 40 years prior to the date he filed 
his claim.

Thus, the evidence clearly and unmistakably establishes that 
the veteran's osteochondritis dissecans diagnosed in service 
existed prior to service, and there is no competent evidence 
of record establishing that that disorder was permanently 
aggravated by service.  Moreover, as the veteran's 
contentions regarding the events and claimed injury in 
service have been found not credible, there is no competent 
medical evidence establishing a link between the preexisting 
disorder and his current disability.  The presumption of 
soundness is rebutted accordingly.  

To sum up, there is a lack of objective evidence that the 
veteran suffered the claimed knee injury during service; to 
the contrary, the objective and contemporaneous evidence 
indicates that the veteran incurred a knee disability prior 
to service.  Additionally, the DD 214 clearly indicates that 
there was no in-service aggravation of the pre-existing 
condition.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability. 


ORDER

Entitlement to service connection for a right knee disability 
is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


